DETAILED ACTION
This action is responsive to the amendment filed 6/28/22.
Claims 1-20 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the original disclosure for the second electrode being proximal to the hand-held portion. For instance, fig. 2 shows the second electrode 240 distal to hand held portion 210. Therefore, the claims contain new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davison et al. (US 6296638, “Davison”) in view of Davison et al. (US 6632193, “Davison 2”).
Regarding claim 1, Davidson teaches a hand-held device (Fig. 1) for radio frequency (RF) treatment of a tissue (Abstract, ‘The present invention provides systems and methods for selectively applying electrical energy to a target location within or on a patient's body’), the device comprising: a hand-held portion (Fig. 25, handle 906); and an RF emission portion coupled to the hand-held portion, wherein the RF emission portion has a cylindrical body (Fig. 25, elongate shaft 904 has a cylindrical body) and comprises: a single first electrode configured to emit RF energy (Fig. 27, screen electrode 902; col. 16, lines 6-12, ‘The voltage applied between the return electrode(s) and the electrode array will be at high or radio frequency, typically between about 5 kHz and 20 MHz, usually being between about 30 kHz and 2.5 MHz, preferably being between about 50 kHz and 500 kHz, more preferably less than 350 kHz, and most preferably between about 100 kHz and 200 kHz.’), the first electrode being positioned on only one side of the cylindrical body adjacent to a distal end thereof and having a first contact surface (Fig. 27, screen electrode 902 is located on a side of the cylindrical shaft at distal end and has a contact surface); and a single second electrode configured to serve as a ground pad for the single first electrode (Fig. 25, return electrode 910), the second electrode being cylindrical and proximal to the hand-held portion (Col. 14, lines 53-57, ‘The return electrode(s) may comprise a single tubular member of conductive material proximal to the electrode array at the tip’) and having a second contact surface (Fig. 25, surface of return electrode 910), wherein the first electrode is configured to emit at least one RF current pulse from the first contact surface, through the tissue to be treated, to the second contact surface (Figs. 16a-b; col. 4, lines 1-6, ‘The current flow path between the active and return electrodes may be generated by immersing the target site within electrically conductive fluid as is typical in arthroscopic procedures’).
Davison fails to teach that the second electrode surrounds the surface of the cylindrical body; or that the second electrode has a second contact surface that is larger than the first contact surface.
Davison 2 teaches an analogous hand-held device (Fig. 1) for radio frequency (RF) treatment of a tissue (Par. 90, ‘In the present invention, high frequency (RF) electrical energy is applied to one or more active electrodes (usually in the presence of electrically conductive fluid) to remove and/or modify body structures, tissue, or occlusive media. ’), the device comprising: a hand-held portion (Fig. 25, handle 604); and an RF emission portion coupled to the hand-held portion, wherein the RF emission portion has a cylindrical body (Fig. 25, shaft 602) and comprises: a first electrode configured to emit RF energy (Fig. 25, active electrode 612); and a single second electrode configured to serve as a ground pad for the single first electrode (Fig. 25, return electrode 620), the second electrode surrounding the surface of the cylindrical body proximal to the hand-held portion (Par. 16, ‘In another embodiment, the return electrode is an annular band positioned proximal of the active electrode(s).’; fig. 25, annular return electrode 620 surrounds the cylindrical surface of shaft 602) and having a second contact surface that is larger than the first contact surface (Par. 31, ‘The return electrode will typically have a larger surface area than the active electrode(s) to provide a more uniform distribution of charge across the return electrode surface and to minimize the charge at any point on this surface. The active electrodes will typically have a smaller surface area to maximize the charge on the surface of the active electrode(s).’), wherein the first electrode is configured to emit at least one RF current pulse from the first contact surface, through the tissue to be treated, to the second contact surface (Par. 17, ‘ In preferred embodiments, the high frequency voltage is applied in the presence of electrically conductive fluid such that a current flow path is generated between the active electrode(s) and the return electrode through the electrically conductive fluid.’).
Therefore, in view of Davison 2, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Davison by constructing the return electrode such that the surface area of its contact surface is greater than the contact surface of the active electrode, in order to provide a more uniform distribution of charge across the return electrode surface and to minimize the charge at any point on this surface while maximizing the charge on the surface of the active electrode, as taught by Davison 2. 
Further, since both Davison and Davison 2 teach different manners for constructing an annular return electrode which is integrally formed with a cylindrical shaft region of a catheter, one in which the annular electrode is embedded within a cylindrical shaft region and one in which the annular return electrode is formed surrounding the surface of the cylindrical shaft region, it would have been obvious to  one of ordinary skill in the art at the time that the invention was filed to substitute one known annular electrode construction for the other in order to achieve the predictable result of an annular return electrode which is integrally formed with a cylindrical shaft region of a catheter. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 8, Davison, as modified, teaches a system for RF treatment of a tissue (Abstract, ‘The present invention provides systems and methods for selectively applying electrical energy to a target location within or on a patient's body’; col. 16, lines 6-12), the system comprising: a hand-held portion (Fig. 25, handle 906); and an RF emission portion coupled to the hand-held portion, wherein the RF emission portion has a cylindrical body (Fig. 25, elongate shaft 904 has a cylindrical body)  and comprises: a single first electrode configured to emit RF energy (Fig. 27, screen electrode 902; col. 16, lines 6-12, ‘The voltage applied between the return electrode(s) and the electrode array will be at high or radio frequency, typically between about 5 kHz and 20 MHz, usually being between about 30 kHz and 2.5 MHz, preferably being between about 50 kHz and 500 kHz, more preferably less than 350 kHz, and most preferably between about 100 kHz and 200 kHz.’), the first electrode being positioned on only one side of the cylindrical body adjacent to a distal end thereof and having a first contact surface (Fig. 27, screen electrode 902 is located on a side of the cylindrical shaft at distal end and has a contact surface); and a single second electrode configured to serve as a ground pad for the single first electrode (Fig. 25, return electrode 910), the second electrode surrounding the surface of the cylindrical body proximal to the hand-held portion (Davison has previously been modified in view of Davison 2, to provide the second electrode around the surface of the shaft; see Davison 2, fig. 25, annular return electrode 620 surrounding the cylindrical surface of shaft 602) and having a second contact surface that is larger than the first contact surface (Davison has previously been modified in view of Davison 2 to provide a return electrode having a larger surface area than the active electrode; see Davison 2, par. 31, ‘The return electrode will typically have a larger surface area than the active electrode(s) to provide a more uniform distribution of charge across the return electrode surface and to minimize the charge at any point on this surface. The active electrodes will typically have a smaller surface area to maximize the charge on the surface of the active electrode(s).’), wherein the first electrode is configured to emit at least one RF current pulse from the first contact surface, through the treated tissue, to the second contact surface (Figs. 16a-b; col. 4, lines 1-6, ‘The current flow path between the active and return electrodes may be generated by immersing the target site within electrically conductive fluid as is typical in arthroscopic procedures’).
Regarding claim 19, Davison, as modified, teaches a method of applying RF treatment to a tissue (Abstract, ‘The present invention provides systems and methods for selectively applying electrical energy to a target location within or on a patient's body’; col. 16, lines 6-12), the method comprising: contacting the tissue with an RF emission portion (Figs. 16a-b), included in a hand-held device (Fig. 1), comprising: a single first electrode configured to emit RF energy (Fig. 27, screen electrode 902; col. 16, lines 6-12, ‘The voltage applied between the return electrode(s) and the electrode array will be at high or radio frequency, typically between about 5 kHz and 20 MHz, usually being between about 30 kHz and 2.5 MHz, preferably being between about 50 kHz and 500 kHz, more preferably less than 350 kHz, and most preferably between about 100 kHz and 200 kHz.’), the first electrode being positioned on only one side of the cylindrical body adjacent to a distal end thereof and having a first contact surface (Fig. 27, screen electrode 902 is located on a side of the cylindrical shaft at distal end and has a contact surface), and a single second electrode configured to serve as a ground pad for the single first electrode (Fig. 25, return electrode 910), the second electrode surrounding the surface of the cylindrical body proximal to the hand-held portion (Davison has previously been modified in view of Davison 2, to provide the second electrode around the surface of the shaft; see Davison 2, fig. 25, annular return electrode 620 surrounding the cylindrical surface of shaft 602) and having a second contact surface that is larger than the first contact surface (Davison has previously been modified in view of Davison 2 to provide a return electrode having a larger surface area than the active electrode; see Davison 2, par. 31, ‘The return electrode will typically have a larger surface area than the active electrode(s) to provide a more uniform distribution of charge across the return electrode surface and to minimize the charge at any point on this surface. The active electrodes will typically have a smaller surface area to maximize the charge on the surface of the active electrode(s).’); and emitting at least one RF current pulse from the first contact surface, through the treated tissue, to the second contact surface (Figs. 16a-b; col. 4, lines 1-6, ‘The current flow path between the active and return electrodes may be generated by immersing the target site within electrically conductive fluid as is typical in arthroscopic procedures’).
Regarding claims 2, 9, and 20 Davison, as modified, further teaches an insulating medium, placed between the first electrode and the second electrode (Claim 4, ‘an electrically insulating support member between the active and return electrodes’), and wherein the second electrode serves as a reference voltage node to the first electrode (It is the examiner’s position that a return electrode inherently serves as a ‘reference voltage’ for an active electrode). 
Davison, as modified, fails to teach wherein the contact surface of the second electrode is larger than the contact surface of the first electrode by at least a factor of 3.
The examiner maintains, however, that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the relative surface areas of the active and passive electrodes, as needed or desired, since the relative surface areas of the active and passive electrodes was an art recognized a result effective variable (See Davison 2, par. 31) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Davison, as modified, further teaches at least one first sensor, configured to measure the value of at least one electric parameter of the treated tissue, wherein said parameter is at least one of: voltage, current, power, energy, resistance and impedance (Col. 10, lines 24-41, ‘The system of the present invention measures the electrical properties of the tissue at the tip of the probe with one or more electrode terminal(s). These electrical properties may include electrical conductivity at one, several or a range of frequencies (e.g., in the range from 1 kHz to 100 MHz) […] ¶ In one embodiment, the current limiting elements (discussed in detail above) are configured such that the electrode terminals will shut down or turn off when the electrical impedance reaches a threshold level.’).
Regarding claim 5, Davison, as modified, further teaches wherein the hand-held portion comprises: a hollow portion having an opening toward the treated tissue, and configured to accommodate a liquid (Col. 23, lines 64- col. 24, line 24, ‘In the representative embodiment, the electrically conducting fluid is delivered through fluid tube 633 to opening 637, as described above. Alternatively, the fluid may be delivered by a fluid delivery element (not shown) that is separate from probe 490 […] ¶ In alternative embodiments, the fluid path may be formed in probe 490 by, for example, an inner lumen or an annular gap between the return electrode and a tubular support member within shaft 500. This annular gap may be formed near the perimeter of the shaft 500 such that the electrically conducting fluid tends to flow radially inward towards the target site, or it may be formed towards the center of shaft 500 so that the fluid flows radially outward.’); and an actuator associated with the hollow portion, wherein the actuator is configured to eject at least part of the liquid out of the hollow portion, through the opening onto the treated tissue (Col. 23, lines 64- col. 24, line 24, ‘In both of these embodiments, a fluid source (e.g., a bag of fluid elevated above the surgical site or having a pumping device), is coupled to probe 490 via a fluid supply tube (not shown) that may or may not have a controllable valve. ’).
Regarding claim 7, Davison, as modified, further teaches a device which is configured to apply RF energy to a vaginal tissue (It is the examiner’s position that that the Davison, as modified, would at least be capable of applying RF energy to vaginal tissue and therefore satisfies this functional limitation).
Regarding claim 10, Davison, as modified, further teaches at least one RF generator (Col. 16, lines 5-48, ‘The voltage applied between the return electrode(s) and the electrode array will be at high or radio frequency, typically between about 5 kHz and 20 MHz, usually being between about 30 kHz and 2.5 MHz, preferably being between about 50 kHz and 500 kHz, more preferably less than 350 kHz, and most preferably between about 100 kHz and 200 kHz. […] ¶¶ The preferred power source of the present invention delivers a high frequency current selectable to generate average power levels ranging from several milliwatts to tens of watts per electrode, depending on the volume of target tissue being heated’), configured to produce at least one RF electric current pulse, and provide the at least one pulse to the RF emission portion, and wherein the RF emission portion is configured to apply the at least one pulse to the treated tissue via the electrodes (Col. 16, lines 5-48, ‘As discussed above, the voltage is usually delivered in a series of voltage pulses or alternating current of time varying voltage amplitude with a sufficiently high frequency (e.g., on the order of 5 kHz to 20 MHz) such that the voltage is effectively applied continuously (as compared with e.g., lasers claiming small depths of necrosis, which are generally pulsed about 10 to 20 Hz). ’).
Regarding claim 11, Davison, as modified, further teaches a processor, communicatively connected to the RF generator, wherein the processor is configured to control a status of the RF generator, wherein said status is one of active and non-active (Col. 10, lines 24-37, ‘direct feedback control can be provided to only supply power to the electrode terminal(s) either individually or to the complete array of electrodes, if and when the tissue encountered at the tip or working end of the probe is normal tissue based on the measured electrical properties.’), and wherein the processor is configured to control at least one value of a physical parameter of the at least one RF current pulse produced by the RF generator (Col. 10, lines 24-37, shutting off power to the electrodes when abnormal tissue is sensed, can be considered a variation the physical parameters of the RF energy).
Regarding claim 12, Davison, as modified, further teaches wherein the at least one physical parameter is at least one of: RF frequency, RF pulse duration, and RF voltage amplitude (Col. 10, lines 24-37, shutting off power to the electrodes when abnormal tissue is sensed, can be considered a variation the RF frequency, pulse duration and/or voltage amplitude).
Regarding claim 13, Davison, as modified, further teaches at least one of: a first sensor, configured to measure the value of at least one electric parameter of the treated tissue, wherein said parameter is at least one of a list consisting: voltage, current, power, energy, resistance and impedance (Col. 10, lines 24-41, ‘The system of the present invention measures the electrical properties of the tissue at the tip of the probe with one or more electrode terminal(s). These electrical properties may include electrical conductivity at one, several or a range of frequencies (e.g., in the range from 1 kHz to 100 MHz) […] ¶ In one embodiment, the current limiting elements (discussed in detail above) are configured such that the electrode terminals will shut down or turn off when the electrical impedance reaches a threshold level.’); and a second sensor, configured to measure the temperature of the treated tissue (The claim only requires at least one of the first or second sensors).
Regarding claim 14, Davison, as modified, further teaches wherein the processor is communicatively connected to at least one sensor and is configured to obtain measured data therefrom, and wherein the processor is further configured to control at least one of the status of the RF generator and the value of the at least one physical parameter according to the obtained measured data (Col. 10, lines 24-41, ‘The system of the present invention measures the electrical properties of the tissue at the tip of the probe with one or more electrode terminal(s). These electrical properties may include electrical conductivity at one, several or a range of frequencies (e.g., in the range from 1 kHz to 100 MHz) […] ¶ In one embodiment, the current limiting elements (discussed in detail above) are configured such that the electrode terminals will shut down or turn off when the electrical impedance reaches a threshold level.’).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davison in view of Davison 2, as applied to claims 1-3, 5, 7-14 and 19-20 above, and further in view of Marion (US 8696659).
Regarding claim 4, Davison, as modified, fails to teach a second sensor, configured to measure the temperature of the treated tissue.
Marion, however, teaches an analogous hand-held device (Fig. 1) for radio frequency (RF) treatment of a tissue  (Col. 8, lines 27-40, ‘The voltage difference applied between the return electrode(s) and the active electrode(s) will be at high or radio frequency, typically between about 5 kHz and 20 MHz, usually being between about 30 kHz and 2.5 MHz, preferably being between about 50 kHz and 500 kHz, often less than 350 kHz, and often between about 100 kHz and 200 kHz. ’) which comprises a sensor configured to measure the temperature of the treated tissue in order to ensure that that target tissue is maintained below a given temperature limit (Col. 14, lines 25-45, ‘Independently from or in addition to the temperature sensing mechanisms in or along the probe 10, the power supply/controller 110 may also be configured for determining and/or controlling a fluid temperature within the body or joint space under treatment. ’). 
Therefore, in view of Marion, it would have been obvious to one of ordinary skill in the art at the time that the invention as filed to further modify Davison, as modified, by configuring the device with a second temperature sensor, in order to configure the device to control the temperature of the tissue being treated, as taught by Marion.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davison in view of Davison 2, as applied to claims 1-3, 5, 7-14 and 19-20 above, and further in view of Bessette et al. (US 6920883, “Bessette”).
Regarding claim 6, Davison, as modified, fails to teach wherein a first RF emission portion is removably coupled to the hand-held portion and is interchangeable with a second RF emission portion, and wherein the first and second RF emission portions differ by at least one physical property, and wherein said property is at least one of: a ratio between the area of contact surfaces of the first and second electrodes, a size of at least one of first and second electrodes and a shape of at least one of first and second electrodes.
Bessette teaches an analogous hand-held device (Fig. 1) for radio frequency (RF) treatment of a tissue  (Col. 17, lines 34-50, ‘The voltage applied between the return electrode and the electrode array will be at high or radio frequency (RF), typically between about 5 kHz and 20 MHz, usually being between about 30 kHz and 2.5 MHz, preferably being between about 50 kHz and 500 kHz, more preferably less than 350 kHz, and often between about 100 kHz and 200 kHz.’), comprising a hand-held portion (Fig. 1, handle 12); and an RF emission portion coupled to the hand-held portion (Fig. 1, electrode support member 70), wherein a first RF emission portion is removably coupled to the hand-held portion and is interchangeable with a second RF emission portion (Col. 20, lines 33-51, ‘This design allows for removable connection of the electrodes in tip 13 with the connector 220 within handle 12 so that the handle can be re-used with different tips 13. Probe 10 will preferably also include an identification element, such as a coded resistor (not shown), for programming a particular voltage output range and mode of operation for the power supply. This allows the power supply to be employed with a variety of different probes for a variety of different applications.’), and wherein the first and second RF emission portions differ by at least one physical property, and wherein said property is at least one of: a ratio between the area of contact surfaces of the first and second electrodes, a size of at least one of first and second electrodes and a shape of at least one of first and second electrodes (e.g. figs. 28-29, showing two exemplary electrode tips).
Therefore, in view of Bessette, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Davison, as modified, by configuring the device to have interchangeable RF emission portions, in order to allow the device to be to be employed with a variety of different probes for a variety of different applications, as taught by Bessette. 
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davison in view of Davison 2, as applied to claims 1-3, 5, 7-14 and 19-20 above, and further in view of Cadouri et al. (US 10448992, ‘Cadouri’) and Woloszko al. (US 9713489, “Woloszko”).
Regarding claim 15, Davison, as modified, teaches a processor configured to obtain at least one measurement of at least one electric parameter of the treated tissue from at least one sensor (Col. 10, lines 24-41, ‘The system of the present invention measures the electrical properties of the tissue at the tip of the probe with one or more electrode terminal(s). These electrical properties may include electrical conductivity at one, several or a range of frequencies (e.g., in the range from 1 kHz to 100 MHz)’); if the value of the at least one electric parameter is within a predefined range, then control the RF generator to produce at least one second RF current pulse, having a second set of physical parameters, according to the required set of physical parameters and if the value of the at least one electric parameter is beyond the predefined range, control the RF generator to not produce the at least one second RF current pulse (Col. 10, lines 24-41, ‘direct feedback control can be provided to only supply power to the electrode terminal(s) either individually or to the complete array of electrodes, if and when the tissue encountered at the tip or working end of the probe is normal tissue based on the measured electrical properties.’). 
Davison fails to teach wherein the processor is configured to: receive from a user, via a user interface, a required set of physical parameters, corresponding to a required RF current pulse; or that the measurement is obtained by controlling control the RF generator to produce a first RF current pulse, having a test set physical parameters. 
Regarding the user interface aspect, Cadouri teaches an analogous hand-held device (Fig. 1a) for radio frequency (RF) treatment of a tissue (Col. 8, lines 28-40, ‘The voltage difference applied between the return electrode(s) and the active electrode(s) will be at high or radio frequency’) comprising a processor (Col. 14, lines 26-32, ‘Generator 804 may encompass any suitable hardware and software (including but not limited microprocessors and programmable logic controls) necessary to obtain and receive input and to control various outputs such as activating and controlling RF power output, fluid drive component, or perhaps, a suction source. ’), wherein the processor is configured to: receive from a user, via a user interface, a required set of physical parameters, corresponding to a required RF current pulse (Col. 2, lines 18-21, ‘Typically, an electrosurgical generator includes a user interface which allows the user to adjust various power settings, namely, voltage, current, and power.’; fig. 9, step 1060, ‘user inputs’). 
Therefore, in view of Cadouri it would have been obvious to one of ordinary skill in the art at the time that the invention as filed to further modify Davison, as modified, by configuring the device to have a user interface, in order to provide the operator with the ability to input optimal settings on a case-by-case basis, as taught by Cadouri. 
Regarding the test pulse aspect, Woloszko teaches an analogous hand-held device (Fig. 1) for radio frequency (RF) treatment of a tissue (Col. 11, lines 22-31, ‘The AC voltage signal generated and applied between the active terminal 518 and return terminal 524 by the voltage generator 516 is RF energy that, in some embodiments, has a frequency of between about 5 kilo-Hertz (kHz) and 20 Mega-Hertz (MHz’) control the RF generator to produce a first RF current pulse, having a test set physical parameters ( Col. 24, line 66- col. 25, line 28, ‘In particular, in one embodiment the controller 104 (and more particularly, software executed by the processor 500), receiving a command to create the plasma but prior to commanding providing output energy sufficient to create a plasma, commands the voltage generator to apply a test voltage to the wand circuit (e.g., terminal 518, conductors in the multiconductor cable 112, the active electrode 400, the return electrode, conductive fluids and other fluids/tissue between the active electrode and the return electrode, etc.). The test voltage is low enough that plasma is not created, but high enough to induce an electrical current flow through the wand circuit.’); obtain at least one measurement of at least one electric parameter of the treated tissue from at least one sensor (Col. 24, line 66- col. 25, line 28, ‘The controller 104 measures the electrical current flow (e.g., by way of current transformer 532), and based on the voltage and current calculates an impedance of the wand circuit. ’); if the value of the at least one electric parameter is within a predefined range, then control the RF generator to produce at least one second RF current pulse, having a second set of physical parameters, according to the required set of physical parameters and if the value of the at least one electric parameter is beyond the predefined range, control the RF generator to not produce the at least one second RF current pulse (Col. 24, line 66- col. 25, line 28, ‘Once the active electrode impedance has been measured (and assuming the impedance value is above a predetermined threshold), the controller 104 may command the voltage generator 516 to increase the voltage to create the plasma. On the other hand, if the active electrode impedance indicates the active electrode is beyond its useful life, the controller 104 may refrain from providing sufficient voltage to create the plasma, and provide an alarm or alert (e.g., posting a message on display device 130)’).
Therefore, in view of Woloszko it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to configure the device to provide a test voltage prior to initiating the treatment voltage, as taught by Woloszko, in order to measure the tissue impedance without initiating treatment so as to ensure that energy the device is not ablating tissue surrounding nerves, as taught by Davison. 
Regarding claim 16, Davison, as modified, further teaches wherein the processor is further configured to: monitor, during the production of the at least one second RF current pulse, a value of at least one electric parameter of the treated tissue, as measured by the at least one sensor; and if the value of the at least one electric parameter is beyond the predefined range, control the RF generator to halt the production of the at least one second RF current pulse (Col. 10, lines 24-41, ‘In one embodiment, the current limiting elements (discussed in detail above) are configured such that the electrode terminals will shut down or turn off when the electrical impedance reaches a threshold level.’).
Regarding claim 17, Davison, as modified, further teaches wherein the processor is further configured to control the RF generator to adjust at least one value of a physical parameter of the at least one second RF current pulse, according to (a) the monitored value of at least one electric parameter of the treated tissue, and (b) the required set of physical parameters (Col. 10, lines 24-41, ‘In one embodiment, the current limiting elements (discussed in detail above) are configured such that the electrode terminals will shut down or turn off when the electrical impedance reaches a threshold level.’).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davison in view of Davison 2, Cadouri and Woloszko as applied to claims 15-17 above, and further in view of Woloszko et al. (US 8372067, “Woloszko 2”).
Regarding claim 18, Davison, as modified, further teaches wherein the hand-held portion comprises: a hollow portion having an opening toward the tissue to be treated, and configured to accommodate a liquid (Col. 23, lines 64- col. 24, line 24, ‘In the representative embodiment, the electrically conducting fluid is delivered through fluid tube 633 to opening 637, as described above. Alternatively, the fluid may be delivered by a fluid delivery element (not shown) that is separate from probe 490 […] ¶ In alternative embodiments, the fluid path may be formed in probe 490 by, for example, an inner lumen or an annular gap between the return electrode and a tubular support member within shaft 500. This annular gap may be formed near the perimeter of the shaft 500 such that the electrically conducting fluid tends to flow radially inward towards the target site, or it may be formed towards the center of shaft 500 so that the fluid flows radially outward.’); and a controllable actuator, associated with the hollow portion, (Col. 23, lines 64- col. 24, line 24, ‘In both of these embodiments, a fluid source (e.g., a bag of fluid elevated above the surgical site or having a pumping device), is coupled to probe 490 via a fluid supply tube (not shown) that may or may not have a controllable valve. ’).
Davison, as modified, fails to teach that the actuator is electrically connected to the processor; and wherein the actuator is configured to, upon receiving a command from the processor, eject at least part of the liquid out of the hollow portion, through the opening onto the tissue to be treated.
Wolozsko 2 teaches an analogous hand-held device (Fig. 1) for radio frequency (RF) treatment of a tissue (Abstract) comprising a hand-held portion (Fig. 1, proximal end 17); and an RF emission portion coupled to the hand-held portion (Fig. 1,  distal portion of handheld device 16) comprising a  first electrode configured to emit RF energy (Fig. 1 electrodes 18); and a second electrode configured to serve as a ground pad for the single first electrode (Col. 8, lines 10-19, ‘ As described above, the handheld device 16 may include one or more active electrodes and a return electrode.’), wherein the hand-held portion comprises: a hollow portion having an opening toward the treated tissue, and configured to accommodate a liquid (Fig. 2a, fluid delivery system 44);  a processor (Col. 9, line 6, ‘control system’); an actuator, associated with the hollow portion (Fig. 1, col. 7, line 66- col. 8, line 9, ‘The fluid delivery system 14 may include a fluid control element 23 and a fluid source 22 for supplying a fluid, e.g., a conductive irrigation fluid. Fluid source 22 may be coupled to fluid control element 23 by connector 20c. The fluid control element 23 may be any suitable electromechanical device for controlling fluid delivery without making direct contact with the fluid. ’), and electrically connected to the processor, wherein the actuator is configured to, upon receiving a command from the processor eject at least a part of the liquid out of the hollow portion, through the opening onto the tissue to be treated (Fig. 3, e.g. step 118, ‘run pump at pspeed for 1 second’).
Wolozsko 2 further teaches that by controlling the actuator the electrosurgical system can ensure that the conductive fluid is continuously present at the target side during the procedure (Col. 14, lines 12-21).
Therefore, in view of Wolozsko 2, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to provide an electrical connection between processor and the actuator in order to ensure that the conductive fluid is continuously present at the target side during the procedure, as taught by Wolozsko 2.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 6/28/22, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794